Russell, Chief Justice.
I fully concur in the direct answers to the questions propounded by the Court of Appeals in this ease, as expressed in the headnotes; but I can not concur in the opinion of the majority, 'because in my opinion, in the exercise of the duties imposed upon a judge of the superior court in maintaining the proper dignity of the court and the impartiality of trials, he has no discretion to either magnify or minimize the necessity for his interposition. lie is not the judge comparing the offense complained of. He is not the judge of what may be in a particular case sufficiently trivial as for him to disregard a request for a mere reprimand, much less a request for a mistrial. He is not clothed with discretion to determine for himself that in one case the result might not be affected. That is for the jury to determine under the action of the judge in the premises.